Citation Nr: 1105085	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  05-08 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 





INTRODUCTION

The Veteran served on active duty from November 1979 to August 
1982.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from decisions of the RO in February 2004 and 
in July 2004 that, in pertinent part, denied service connection 
for an anxiety disorder and for PTSD.  The Veteran timely 
appealed.

In October 2006, the Board remanded the claim for additional 
development.  In a November 2008 decision, the Board denied 
service connection for PTSD.

The Veteran appealed the November 2008 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  In a 
July 2009 Joint Motion for Remand, the parties moved to vacate 
the portion of the Board decision that denied service connection 
for PTSD, and remand the case to the Board.  The Court granted 
the motion.  Thereafter, the case was returned to the Board.

In January 2010, the Board remanded the matter for additional 
development, consistent with the Court's order.  VA substantially 
complied with the previous remand directives. 

The issue of an increased rating for perirectal abscess 
with anal fistula, status-post fistulectomy (rectal 
disorder) has been raised by the record (November 2009), 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDING OF FACT

Resolving all doubt in the Veteran's favor, a depressive disorder 
had its onset in service.


CONCLUSION OF LAW

A depressive disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107  (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

In view of the Board's favorable decision in this appeal for 
service connection for an acquired psychiatric disability, 
further assistance is unnecessary to aid the Veteran in 
substantiating his claim.  

II.  Analysis 

Service connection is awarded for disability that is the result 
of a disease or injury in active service.  38 U.S.C.A. § 1110.

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995). 

Every Veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  Here, the Veteran's enlistment examination 
in August 1979 revealed no defects.

With respect to the showing of chronic disease, there must be a 
combination of sufficient manifestations to identify the disease 
entity and sufficient observation at the time, as distinguished 
from isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303 (2010).  

A lay witness is competent to testify as to the occurrence of an 
in-service injury or incident where such issue is factual in 
nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some 
cases, lay evidence will also be competent and credible on the 
issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  
Specifically, lay evidence may be competent and sufficient to 
establish a diagnosis where (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau, 492 F.3d at 1377; see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A 
layperson is competent to identify a medical condition where the 
condition may be diagnosed by its unique and readily identifiable 
features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
Additionally, where symptoms are capable of lay observation, a 
lay witness is competent to testify to a lack of symptoms prior 
to service, continuity of symptoms after in-service injury or 
disease, and receipt of medical treatment for such symptoms.  
Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. 
Principi, 16 Vet. App 370, 374 (2002).

Lay evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  Moreover, the Veteran is competent 
to testify on factual matters of which he has first-hand 
knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

Here, the Veteran states that he was first diagnosed with a 
psychiatric disability in service, and that he continued to 
suffer with anxiety and an inability to adjust back to his 
civilian life.  In February 2006, the Veteran reported hazing by 
fellow soldiers in service, and also a physical assault.  He also 
reported being severely injured in a motor vehicle accident while 
traveling home from the Army processing center, following his 
military discharge.  In December 2006, the Veteran reported 
having nightmares nightly with the same scenario of being trapped 
in a corner.

The Veteran's service personnel records reflect that the 
Veteran's performance as a soldier was substandard and 
unsatisfactory.  The Veteran was counseled numerous times by his 
supervisors on following orders and directives.  Records reflect 
that the Veteran was found to be undependable and erratic, and a 
deterrent to the progress of his unit. 

Service treatment records document the Veteran's anxiety and 
situational stress in July 1981.  In October 1981, the Veteran 
was treated for anxiety brought on by unit-related problems.  The 
assessment was adjustment disorder with depressed mood, mild.

The post-service treatment records indicate that the Veteran was 
involved in a motor vehicle accident in September 1982, and that 
he sustained a gunshot wound to his right forehead in September 
1990.

In December 1996, the Veteran's treating physician, Paul Salkin, 
M.D., opined that the Veteran suffered from a severe and chronic 
PTSD with depression, and a cognitive disorder, secondary to head 
and brain injury.  In support of the opinion, Dr. Salkin reasoned 
that the Veteran had a near-death experience when he was struck 
by a bullet in the head.  His falling and striking the ground, 
and experiencing concussive symptoms were sufficient causes of 
major cognitive disorder.  In November 1998, Dr. Salkin found 
that the Veteran was depressed and confused, and that he could 
not manage his life and affairs.  The diagnosis was chronic PTSD 
with depression and cognitive dysfunction, secondary to traumatic 
brain injury.  In a July 1999 psychiatric report, Dr. Salkin 
indicated that the Veteran remained confused, mentally impaired, 
and depressed.

In July 2003, Dr. Salkin stated that the Veteran developed a 
severe anxiety disorder in service, due to problems in his unit.  
The disorder persisted through the years to the present time.

During a November 2003 VA examination, the Veteran reported 
problems with his unit in service while he was stationed at Fort 
Hood, Texas.  The problems were described as stress-related, and 
felt as if the Veteran did not exist and was not understood.  The 
Veteran also had problems "adjusting to authority."  The 
Veteran was ultimately discharged with an honorable discharge due 
to inadequate performance.  He also reported a past history of 
cocaine and heroin abuse.  Following mental status examination, 
the examiner opined that the Veteran suffered from a cognitive 
disorder related to his being shot in the head.  The examiner 
also opined that the Veteran had a long-standing personality 
disorder, which made it difficult for him to cope with stress in 
his life, such as what he experienced in service.  The Veteran's 
psychiatric incapacity was found to be severe, given his 
inability to function at work and form lasting relationships 
outside of his family.  Although the Veteran complained of 
occasional nightmares and difficulty relating to others, there 
was insufficient evidence for a diagnosis of PTSD.  

In February 2004, Dr. Salkin reported that the Veteran was 
undergoing treatment, was suffering from chronic PTSD; and that 
service-related was possible.  In May 2004, Dr. Salkin opined 
that the Veteran's disability was probably caused by the motor 
vehicle accident in which the Veteran was injured.  Dr. Salkin 
indicated that he could not find his past treatment records.  In 
August 2004, Dr. Salkin reported that he had reviewed the 
Veteran's service records; and that the Veteran had a life-
threatening motor vehicle accident.  This caused a PTSD, which 
was now chronic, and the basis of the May 2004 opinion.  

An August 2005 VA psychiatric evaluation revealed that the 
Veteran reported symptoms of occasional nightmares about being 
chased by other people; and that his symptoms started shortly 
after the car accident.  The Veteran reportedly suffered some 
injuries and was hospitalized.  On current examination, the 
Veteran appeared unkempt and vague.  His affect was euthymic and 
stable.  There was no evidence that he was a danger to self or 
others.  His polysubstance dependence was in full, sustained 
remission, as reported by the Veteran.  The examiner found that 
the Veteran did not meet the criteria for PTSD.

In February 2006, Dr. Salkin confirmed treatment of the Veteran 
for PTSD; and opined that the Veteran's PTSD was caused by a 
beating that the Veteran received by three unknown soldiers at 
Fort Hood, Texas; and by a motor vehicle accident a few days 
after the beating.  In June 2006, Dr. Salkin opined that the 
Veteran was undergoing treatment; and that he suffered from 
chronic PTSD and chronic depression, and was totally disabled and 
could not work.  In September and November 2007, Dr. Salkin 
reported that the Veteran was still disabled by his chronic PTSD 
and chronic depression; Dr. Salkin opined that the cause of the 
Veteran's PTSD was harassment and hazing by fellow soldiers.

VA treatment records, dated in January 2007, reflect that the 
Veteran reported having PTSD from "all treatment [he] got during 
service."  The Veteran reported that he was punished for getting 
married, and was ridiculed after having an operation on his 
rectum.  In May 2007, the Veteran's speech was less pressured, 
and he clarified some of the discrepancies in his former 
interview.  In July 2007, the Veteran presented as apathetic 
towards life, with mild depressive symptoms.  In December 2007, 
the Veteran was guarded and reported that he was too confused to 
answer many questions.
  
Following the Board's January 2010 remand, the Veteran underwent 
a VA examination in April 2010 for purposes of determining the 
nature and etiology of the Veteran's an acquired psychiatric 
disability, to include PTSD.  The examiner reviewed the claims 
file and noted the Veteran's medical history.  The examiner 
revealed that the Veteran appeared to have many disciplinary and 
interpersonal problems while in service.  The examiner noted the 
stressors reported by the Veteran as causing his claimed PTSD, 
and the Veteran was asked specifically about each incident.  The 
examiner indicated that the Veteran's psychiatric evaluation upon 
enlistment in service revealed past intravenous drug use, and 
that the Veteran was deemed rehabilitated and psychologically 
cleared.  The Veteran felt that his past drug uses were another 
basis for harassment by his superiors in service.

The examiner considered the Veteran's descriptions of the 
harassment as mostly vague, and that the Veteran had trouble 
recalling the reason why he received an Article 15.  The Veteran 
recalled that he was given an inflatable donut to sit upon, 
following his operation; and that he was made fun of by fellow 
soldiers.  The Veteran complained to his chain of command, but 
then was blamed for not getting along with others.  The examiner 
pointed out that the Veteran did not complain of any physical 
assault or harassment, and that his service treatment records did 
show some anxiety which was brought on by unit-related problems.  
The Veteran reported trouble obtaining work after his military 
discharge, and that he did work sporadically for several years.  
The Veteran at first denied any drug use in the past 30 years, 
but then admitted occasional use of marijuana. 

The examiner mentioned that the Veteran often denied any 
psychiatric symptoms, and blamed others for his problems.  There 
were numerous psychiatric evaluations and different diagnoses in 
the claims file, but no current diagnosis of PTSD.  The Veteran 
did not spontaneously report any symptoms of PTSD; rather, he 
reported being worried about everything.

Following mental status examination, the examiner diagnosed an 
Axis I depressive disorder, not otherwise specified, and rule out 
marijuana abuse.  The examiner opined that the Veteran currently 
did not meet criteria for a diagnosis of PTSD.  The examiner 
indicated that the Veteran was rather vague during the course of 
the interview about the assault and harassment in service.  His 
description would not meet the criteria that the Veteran felt his 
life was threatened.  Nor did the Veteran meet the criteria for a 
current anxiety disorder.  The examiner indicated that the 
Veteran's longstanding depression, irritability, and difficulty 
getting along with others dated back to his childhood.  The 
Veteran also had additional stressors that were not related to 
his time in service, particularly his gunshot wound and wife's 
chronic mental illness.  The examiner also opined that the 
Veteran's current mood difficulties were not secondary to his 
service-connected perirectal abscess with anal fistula, status-
post fistulectomy.
 
Rather, the examiner opined that it was more likely than not that 
the ideology of the Veteran's psychiatric disability was 
longstanding and chronic and predated his time in service.  The 
examiner also opined that it was possible that the Veteran's 
experiences in service exacerbated his mood difficulties, but 
these would be one of many factors involved in his current 
psychiatric disability.

In May 2010, Dr. Salkin reported that he no longer treated the 
Veteran, and was not able to provide further information.

In a September 2010 addendum, the April 2010 VA examiner provided 
support for the opinion that the Veteran's psychiatric disability 
predated his time in service.  The examiner indicated that the 
Veteran had reported interpersonal and behavioral difficulties 
during junior high and high school, and that he was seen by a 
counselor.  The examiner also indicated that the Veteran reported 
being depressed all his life, since he was a child.  The examiner 
also was of the opinion that it was less likely than not that the 
Veteran's psychiatric disability was made permanently worse 
during service.  This opinion was based on the Veteran's 
description of stressors in service and his treatment in service.  
The examiner indicated that there was not sufficient evidence 
that the Veteran's psychiatric disability was permanently 
worsened during service.
 
While the September 2010 addendum is more persuasive and gives a 
more reasoned discussion for the opinions, the Board finds that 
the overall evidence is not clear and unmistakable that the 
Veteran's psychiatric disability existed prior to service and was 
not aggravated during service, in order to rebut the presumption 
of soundness.  Here, the September 2010 addendum is based solely 
on the Veteran's statements, and is contrary to the service 
treatment records; the evidence of record includes no diagnosis 
of psychiatric disability made prior to the Veteran's active 
service.  The opinion, therefore, is not undebatable.  Under 
these circumstances, the Board finds that the presumption of 
soundness has not been rebutted.

When assessing the probative value of a medical opinion, the 
thoroughness and detail of the opinion must be considered.  The 
opinion is considered probative if it is definitive and supported 
by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  A medical opinion that contains only data and 
conclusions is not entitled to any weight.  "It is the factually 
accurate, fully articulated, sound reasoning for the conclusion, 
not the mere fact that the claims file was reviewed, that 
contributes probative value to a medical opinion."  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In addition, the Board finds that the opinions of Dr. Salkin 
regarding the etiology of the Veteran's acquired psychiatric 
disability are not probative, primarily because the physician 
first attributed the Veteran's current psychiatric disability to 
two post-service stressors-i.e., the gunshot wound and the motor 
vehicle accident.  Later, based on the Veteran's statements, the 
physician attributed the Veteran's current psychiatric disability 
to harassment and hazing in service.

The Board also notes that Dr. Salkin indicated that the Veteran 
had PTSD based on a beating by three unknown soldiers in service.  
This stressor, which was originally reported by the Veteran, has 
not been independently verified.  

In July 2010, VA amended its adjudication regulations regarding 
claims for service connection for PTSD by liberalizing the 
evidentiary standard for establishing the required in-service 
stressor.  The amendment eliminates the requirement of evidence 
corroborating the occurrence of claimed in-service stressors 
related to the Veteran's fear of hostile military or terrorist 
activity, and provides that the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  See 
75 Fed. Reg. 39,843 (July 13, 2010).  The amendment is not 
applicable to claims for service connection for PTSD based on 
personal assault.  Moreover, in this case, there is no current 
diagnosis of PTSD.

However, the Board does find Dr. Salkin's statements to reflect a 
continuity of sympotomatology of a chronic depressive disorder 
post-service.  Here, the evidence suggests that the Veteran was 
diagnosed with an adjustment disorder with depressed mood in 
service, and that he continued to exhibit a depressive disorder 
post service.  As noted above, the Veteran is competent to 
testify on the severity or frequency of his anxiety and 
depression, and his descriptions are sufficiently credible.  The 
post-service continuity of symptomatology of depression is also 
consistent with complaints in service.  The evidence supports a 
finding of continuity of symptomatology of depression since 
service.  

Considering the nature of the disability, the Veteran's 
consistent lay statements of in-service depression and stress, 
the service treatment records, the post-service continuity of 
symptoms, and VA examination reports that reflect disability in 
service and a current diagnosis, and resolving doubt in the 
Veteran's favor, the Board finds that a depressive disorder had 
its onset in service.  See 38 C.F.R. § 3.102 (2010).  


ORDER

Service connection for a depressive disorder is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


